Opinion by
President Judge Crumlish, Jr.,
Delano M. Lantz and Bruce M. Harris appeal a Cumberland County Common Pleas Court order dismissing their appeal of the South Middleton Township Zoning Hearing Board’s decision that George and Jeanne Bear had acquired vested rights to a conditional use and building permit. We affirm.
The issue here is whether Lantz or Harris has standing to appeal the board’s decision. We hold that neither of them does. Lantz clearly lacks standing because he does not own property in South Middleton Township. See Cablevision v. Zoning Hearing Board of Easton, 13 Pa. Commonwealth Ct. 232, 320 A.2d 388 (1974). Harris owns property extending into the township, but the common pleas court determined that he did not have the immediate and pecuniary interest in the matter that is required for standing to appeal a zoning board decision. See Snyder v. Railroad Borough, 59 Pa. Commonwealth Ct. 385, 430 A.2d 339 (1980). He has not directed us to, and our review *565has not revealed, sufficient record evidence to indicate that the common pleas court erred.1
Affirmed.
Order
The Cumberland County Common Pleas Court order in 740 Civil Docket 1981, dated February 26, 1982, is hereby affirmed.

 Our review has unearthed only Harris’ vague testimony before the board that his property value would in some way be damaged by the Bears’ conditional use, a mobile home located one-quarter mile from his property line.